NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2741-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN L. WHITE, JR.,

     Defendant-Appellant.
________________________

                   Submitted September 16, 2020 – Decided September 25, 2020

                   Before Judges Vernoia and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 18-09-1602.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Morgan Birck, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Sarah D. Brigham, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
        Tried by a jury, defendant Kevin L. White, Jr. was convicted of second-

degree burglary, N.J.S.A. 2C:18-2(b)(1) (counts one and two); third-degree

terroristic threats, N.J.S.A. 2C:12-3(a) (count three); third-degree endangering

the welfare of a child, N.J.S.A. 2C:24-4(a)(2) (count four); and second-degree

conspiracy to commit burglary, N.J.S.A. 2C:5-2(a)(1) (count five).          The

sentencing judge merged counts three and four with count two, merged count

five with count one and sentenced defendant to concurrent nine-year prison

terms on counts one and two, subject to an eighty-five percent parole

ineligibility period under the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2. On appeal, defendant challenges his conviction and sentence. We affirm

his conviction on all counts, except count two. Additionally, we remand to

permit the trial court to amend the judgment of conviction to reflect a single

burglary conviction and to resentence defendant on counts three and four, based

on our reversal of count two.

        We briefly summarize the facts. At approximately 1:45 a.m. on November

20, 2016, defendant and an accomplice broke into the home of defendant's

neighbor, L.C.1 L.C. was in her bedroom with her two-year-old son, while an

overnight guest occupied a separate bedroom with her two children.


1
    We refer to the victim by her initials to protect her privacy.
                                                                        A-2741-18T3
                                          2
      L.C. immediately recognized the intruder as her neighbor, and initially

thought he mistakenly wandered into her home. As she was startled to see

defendant, she screamed. Defendant lunged at L.C., climbed on top of her and

put his hand over her mouth. He was inches from her face when he told her to

"shut the fuck up." L.C. pleaded with her attacker, "[d]on’t hurt my baby," to

which he responded, "I'll kill that baby."

      A physical struggle ensued, and defendant dragged L.C. down a hallway

toward the guestroom. L.C.'s friend came out of her room and when she saw

defendant's accomplice, they, too became involved in a physical fight. Both

women eventually freed themselves from their attackers and barricaded their

doors. L.C. immediately called 9-1-1 and then called out to her father, who was

in her garage, to get his gun. L.C.'s father saw two suspects running away and

yelled "Kevin, stop," when he recognized defendant.          L.C.'s father saw

defendant and his accomplice drive away in a green Hyundai. L.C. confirmed

no property was taken from her home, but she and her friend sustained physical

injuries during the incident.

      When the police arrived to investigate the incident, L.C. and her father

told them they suspected defendant was one of the intruders. L.C. told Sergeant

Scott Pollack that her attacker "looked like her neighbor from across the street


                                                                        A-2741-18T3
                                        3
that drives a green car," and described him as a 300-pound black male. Although

L.C. did not know defendant's name at the time, she had seen him about once a

week after moving into her home in 2015.

      The police conducted a canine sniff of an area outside defendant's home,

but the dog did not alert to that area. Subsequently, the police obtained security

camera footage from L.C.'s neighbor which showed a green Hyundai pull up to

defendant's residence around the time L.C. called the police.

      At trial, defendant testified that he was at a barbeque on the night of the

incident.   Although he claimed L.C. mistakenly identified him, the jury

convicted him on all charges.

      On appeal, defendant raises the following arguments:

            POINT I

                  A NEW TRIAL SHOULD BE GRANTED
                  BECAUSE THE BURGLARY INSTRUCTIONS
                  FAILED TO SPECIFY THE UNLAWFUL ACT
                  ALLEGEDLY INTENDED UPON ENTERING
                  THE RESIDENCE, EVEN THOUGH THE
                  EVIDENCE WAS AMBIGUOUS AS TO THE
                  PERPETRATORS'         INTENT, DENYING
                  DEFENDANT A FAIR TRIAL AND DUE
                  PROCESS. U.S. CONST., AMENDS. VI, XIV;
                  N.J. CONST., ART. I, ¶ 1.




                                                                          A-2741-18T3
                                        4
             POINT II

                   DEFENDANT WAS DEPRIVED OF HIS
                   CONSTITUTIONAL     RIGHT    TO     DUE
                   PROCESS BY MULTIPLE INSTANCES OF
                   PROSECUTORIAL    MISCONDUCT.       U.S.
                   CONST., AMEND. XIV; N.J. CONST., ART. I,
                   ¶ 1.

                   A.    During the cross-examination of a defense
                         witness, the prosecutor implied, without
                         evidence, that the police dog focused on
                         [defendant's] scent on the front porch of [ ]
                         Jackson Avenue.

                   B.    In summation, the prosecutor, in direct
                         contradiction of Henderson 2 and currently
                         accepted science, and without any
                         evidence, argued that stress made the
                         critical eyewitness "hyper-focused" and
                         that her identification was thus more
                         reliable.

                   C.    The cumulative impact of these errors was
                         especially harmful in a case that hinged on
                         eyewitness identification.

             POINT III

                   BECAUSE      THE DEFENDANT'S    TWO
                   CONVICTIONS FOR BURGLARY – WHEN
                   THERE WAS ONLY ONE ENTRY – WERE
                   IMPROPERLY MULTIPLICITOUS, ONE OF
                   THE CONVICTIONS MUST BE DISMISSED.
                   U.S. CONST., AMEND. XIV; N.J. CONST.,
                   ART. I, ¶ 1.

2
    State v. Henderson, 208 N.J. 208 (2011).
                                                                         A-2741-18T3
                                        5
            POINT IV

                   THE SENTENCE OF NINE YEARS WITH AN
                   [EIGHTY-FIVE   PERCENT]      PAROLE
                   DISQUALIFICATION IS EXCESSIVE.

      Regarding Point I, we engage in a harmless error analysis because

defendant objected to the adequacy of the jury charge during the charge

conference. State v. Baum, 224 N.J. 147, 159 (2016); R. 2:10-2. Under this

standard, we look for "'some degree of possibility that [the error] led to an unjust

result. The possibility must be real, one sufficient to raise a reasonable doubt

as to whether [it] led the jury to a verdict it otherwise might not have reached.'"

State v. Lazo, 209 N.J. 9, 26 (2012) (quoting State v. R.B., 183 N.J. 308, 330

(2005)).

      "Accurate and understandable jury instructions in criminal cases are

essential to a defendant's right to a fair trial." State v. Bielkiewicz, 267 N.J.

Super. 520, 527 (App. Div. 1993) (quoting State v. Concepcion, 111 N.J. 373,

379 (1988)). So important is this principle, that "a trial court's failure to charge

the jury on an element of an offense is presumed to be prejudicial error, even in

the absence of a request by defense counsel." Id. at 527 (citing State v. Federico,

103 N.J. 169, 176 (1986)).




                                                                            A-2741-18T3
                                         6
      A person is guilty of burglary if, with purpose to commit an offense

therein, that person enters a structure without license or privilege to do so.

N.J.S.A. 2C:18-2(a)(1). Burglary is a crime of the second degree if in the course

of committing the offense, the actor purposely, knowingly, or recklessly

inflicted, attempted to inflict, or threatened to inflict bodily injury on anyo ne.

N.J.S.A. 2C:18-2(b)(1).

      Here, although the trial judge declined defendant's request for the jury to

be instructed on the specific offense he intended to commit when entering L.C.'s

home, the judge's instructions encompassed the elements of burglary, and

directly tracked the Model Jury Charge, making his instructions presumptively

proper. State v. Whitaker, 402 N.J. Super. 495, 514 (App. Div. 2008); see also

Model Jury Charges (Criminal), "Burglary in the Second Degree (N.J.S.A.

2C:18-2(b))" (rev. Mar. 14, 2016). Moreover, footnote five of the Model Jury

Charge for second-degree burglary confirms that

            where the circumstances surrounding the unlawful
            entry do not give rise to any ambiguity or uncertainty
            as to a defendant’s purpose in entering a structure
            without privilege to do so [and lead] inevitably and
            reasonably to the conclusion that some unlawful act is
            intended to be committed inside the structure, then
            specific instructions delineating the precise unlawful
            acts intended are unnecessary.



                                                                           A-2741-18T3
                                        7
            [Model Jury Charges (Criminal), "Burglary in the
            Second Degree" at n. 5 (quoting State v. Robinson, 289
            N.J. Super. 447, 458 (App. Div. 1996)).]

      We are persuaded that defendant's statements and behavior toward his

victims, in the early morning hours of November 20, 2016, evinced a clear intent

to commit some unlawful act once he gained entry to L.C.'s home. Moreover,

the State did not need to prove that the offense defendant intended to commit

actually occurred. Robinson, 289 N.J. Super. at 453. Accordingly, we are

satisfied the judge committed no error when he declined to instruct the jury on

the specific offense defendant intended to commit.

      Next, defendant argues, for the first time on appeal, that certain acts of

prosecutorial misconduct deprived him of due process. Because defendant did

not raise this claim at trial, we analyze this argument under the plain error

standard.

      "[T]he primary duty of a prosecutor is not to obtain convictions but to see

that justice is done." State v. Smith, 212 N.J. 365, 402 (2012). A prosecutor

must use every legitimate means to bring about a just conviction, but refrain

from improper methods calculated to produce a wrongful one. Id. at 403. We

will find plain error if a prosecutor's questions and comments were "clearly

capable of producing an unjust result." R. 2:10-2.


                                                                         A-2741-18T3
                                       8
      Prosecutorial misconduct is not a ground for reversal unless the

prosecutorial remarks were "so egregious that [they] deprived the defendant of

a fair trial." State v. Frost, 158 N.J. 76, 83 (1999). Further, a prosecutor's

remarks may be harmless if they are only a response to remarks made by defense

counsel. State v. DiPaglia, 64 N.J. 288, 297 (1974).

      Prosecutors are "expected to make vigorous and forceful closing

arguments to juries." Frost, 158 N.J. at 82. They "are afforded considerable

leeway in closing arguments as long as their comments are reasonably related to

the scope of the evidence presented." Ibid. Still, a prosecutor's summation "is

limited to commenting upon the evidence and the reasonable inferences to be

drawn therefrom." State v. Swint, 328 N.J. Super. 236, 261 (App. Div. 2000).

"Although prosecutors may suggest legitimate inferences from the record, they

may not go beyond the facts before the jury." State v. Roach, 146 N.J. 208, 219

(1996). Guided by these principles, we review the prosecutor's challenged

comments "within the context of the trial as a whole." State v. Feaster, 156 N.J.

1, 64 (1998).

      Defendant claims the prosecutor improperly questioned the mother of his

girlfriend about the canine sniff by asking if the dog tracked to the same area

where he would smoke outside on his porch.             Defendant contends the


                                                                         A-2741-18T3
                                       9
prosecutor's cross-examination of this witness implied the dog tracked his scent

to the porch, even though that inference was not supported by the evidence. In

sum, defendant asserts that without any foundation, the State led the jury to

mistakenly believe it had some evidence against him related to the dog tracking.

      Defendant also cites to State v. Parton, 251 N.J. Super. 230 (App. Div.

1991), to argue the prosecutor ignored the fundamental prerequisites to the

admission of testimony regarding dog tracking, namely:

            1. The dog's handler must have sufficient knowledge,
            skill, training or experience to evaluate the dog's
            actions.

            2. Once qualified as an expert, the handler must give
            testimony about the particular dog used and that the dog

            a. is of a stock characterized by acute scent and power
            of discrimination and that this particular dog possessed
            those qualities;

            b. was trained and tested and proved to be reliable in
            the tracking of human beings;

            c. was laid on a trail where circumstances tended to
            show that the suspect has been, or a track which
            circumstances indicated was made by the suspect; and

            d. followed the scent or track to or towards the suspect's
            location and that the dog was properly handled
            during tracking.




                                                                         A-2741-18T3
                                       10
            3. After this foundation has been laid, the handler may
            testify as to what the dog did during the tracking and
            give his interpretation and opinion of the dog's actions.

            [Parton, 251 N.J. Super. at 233-34 (citing State v.
            Wanczyk, 196 N.J. Super. 397, 403-04 (Law Div.
            1984)).]

      We agree that before admitting a K-9 officer's testimony, a judge must

adhere to the Parton framework and ascertain if the officer's testimony qualifies

for admission as expert testimony. Here, however, the K-9 officer was not called

as a witness. Instead, defense counsel first asked Sergeant Pollack about the

results of the canine sniff, even though this officer was not the dog's handler.

Sergeant Pollack readily admitted "nothing came" of the dog tracking and that

he did not know if the canine was taken to defendant's home. On redirect, the

State did not question Sergeant Pollack about the canine sniff.

      When defense counsel elicited additional testimony about the dog's

trajectory from the mother of defendant's girlfriend, the prosecutor briefly cross-

examined her about where the dog tracked.          But on redirect, this witness

confirmed the dog did not alert to the area where defendant had been and instead,

"was just walking like everything was fine." Ultimately, no witness testified the

dog alerted police during the canine sniff. Further, contrary to defendant's




                                                                           A-2741-18T3
                                       11
claim, the prosecutor did not suggest he had superior knowledge of a positive

indication.

      At the close of the case, the judge instructed the jury:

              The mere fact that an attorney asks a question and
              inserts facts or comments or opinions in that question
              in no way proves the existence of those facts. You will
              only consider such facts which, in your judgment, have
              been proven by the testimony of witnesses or from
              exhibits admitted into evidence.

      We presume jurors abide by a judge's instructions. State v. Miller, 205

N.J. 109, 126 (2011). Accordingly, based on the entirety of the record before

us, and mindful of our standard of review, we are satisfied the State's limited

cross-examination regarding the canine sniff did not amount to plain error.

      Defendant next argues for the first time on appeal that he was deprived of

due process because of comments the prosecutor made in his summation. In

particular, he claims the prosecutor impermissibly bolstered the reliability of

L.C.'s identification of defendant as her attacker by stating she was "hyper-

focused" during the incident. Defendant also contends the prosecutor's closing

remarks, coupled with his cross-examination regarding the canine sniff, had a

"cumulative impact" on his trial that was unduly prejudicial.           We are not

persuaded.



                                                                           A-2741-18T3
                                       12
      Initially, we observe that in defense counsel's closing remarks, she

characterized L.C.'s testimony as "not credible" and labeled L.C.'s identification

of defendant as "shaky." Defense counsel also questioned the reliability of

L.C.'s identification given the "stress of the situation, . . . the duration of the

encounter, less than two minutes, . . . and the lighting, the dark room." In

response, the prosecutor outlined several reasons L.C.'s identification of the

defendant was reliable, including the fact she knew defendant because he was

her neighbor, she was "face-to-face" during her encounter with defendant, and

his threat to kill her son made her "hyper-focused." The State argues these

comments were appropriate. But it also concedes the prosecutor mistakenly told

jurors L.C. was not "stressed," even though she answered affirmatively when

asked under cross-examination, "[t]his was stressful, correct?"

      Notably, during their closing arguments, both attorneys advised jurors to

consider the judge's forthcoming instructions regarding identification testimony.

As anticipated, when summations ended, the judge properly instructed jurors

that "[a]rguments, statements, remarks . . . and summations of counsel are not

evidence and must not be treated as evidence." The judge also instructed jurors

to evaluate the reliability of L.C.'s identification by considering her level of

stress, the duration of the incident, the distance between L.C. and her attacker,


                                                                           A-2741-18T3
                                       13
and the lighting during the attack. Given that L.C. and defendant were not of

the same race, the judge also advised the jury that research demonstrated "people

may have greater difficulty in accurately identifying members of a different

race."

         Once again, we consider defendant's argument about the prosecutor's

summation under the plain error standard. Confident that the jurors followed

the judge's instructions, since there are no proofs to the contrary, we are satisfied

the prosecutor's closing remarks do not constitute plain error. Moreover, we are

not convinced the prosecutor's closing remarks "stray[ed] over the line of

permissible commentary." State v. McNeil-Thomas, 238 N.J. 256, 275 (2019).

         Considering our conclusions, it follows that we are not persuaded the

State's alleged errors cumulatively deprived defendant of a fair trial.

Additionally, the record reflects there was significant evidence of defendant's

culpability which was not tied to either the fruitless canine sniff or the

challenged remarks of the prosecutor.         Accordingly, we perceive no basis to

reverse defendant's conviction.

         We need not discuss defendant's Point III in detail as the State concedes,

and we conclude, defendant should have only been convicted of one count of

burglary.


                                                                             A-2741-18T3
                                         14
      Multiplicity is the improper charging of "multiple counts of the same

crime, when defendant's alleged conduct would only support a conviction for

one count of that crime." State v. Hill-White, 456 N.J. Super. 1, 11 (App. Div.

2018). The remedy for multiplicity after conviction is "setting aside all but one

of the multiple convictions after the verdict." Id. at 12.

      As we already stated, burglary is a second-degree crime if while

committing the offense, the actor "purposely, knowingly or recklessly inflicts,

attempts to inflict or threatens to inflict bodily injury on anyone." N.J.S.A.

2C:18-2(b)(1). "However, that does not mean that one burglary can be charged

as multiple burglaries if the actor harms or menaces multiple people in the

course of committing the burglary." Hill-White, 456 N.J. Super. at 18. As

defendant was charged with two counts of second-degree burglary based on

injuries he inflicted on L.C. and the threat to her son, we reverse the conviction

for burglary on count two. We also vacate the sentence imposed on that count.

Additionally, we remand for the limited purpose of amending the judgment of

conviction to reflect a single burglary conviction and to permit the trial court to

resentence defendant on counts three and four, which were previously merged

with count two. "'Convictions merged for the purpose of sentencing are not

extinguished' and may be unmerged if the conviction into which they were


                                                                           A-2741-18T3
                                       15
merged is reversed." Id. at 11 (quoting State v. Pennington, 273 N.J. Super. 289,

295 (App. Div. 1994)).

      Regarding defendant's Point IV, we are not convinced that defendant's

sentence on count one, namely, a nine-year prison term, subject to NERA, is

excessive. Trial judges have broad sentencing discretion as long as the sentence

is based on competent credible evidence and fits within the statutory

framework. State v. Dalziel, 182 N.J. 494, 500 (2005). Judges must identify

and consider "any relevant aggravating and mitigating factors." State v. Case,

220 N.J. 49, 64 (2014). Further they must "explain how they arrived at a

particular sentence." Id. at 65 (citing State v. Fuentes, 217 N.J. 57, 74 (2014)).

"Appellate review of sentencing is deferential," and we therefore avoid

substituting our judgment for the judgment of the trial court. Ibid.; State v.

O'Donnell, 117 N.J. 210, 215 (1989); State v. Roth, 95 N.J. 334, 365 (1984).

      Here, the judge considered defendant's criminal record, a presentence

report, character letters submitted for defendant's benefit and L.C.'s victim-

impact statement.    The judge also identified the relevant aggravating and

mitigating factors set forth in N.J.S.A. 2C:44-1(a) and (b). We are satisfied the

judge's findings of fact concerning aggravating and non-existent mitigating

factors were based on competent and reasonably credible evidence in the record


                                                                          A-2741-18T3
                                       16
and that he applied the correct sentencing guidelines enunciated in the

Code. Accordingly, we discern no basis to second-guess the sentence on count

one.

       Affirmed in part; reversed in part and remanded in part. We do not retain

jurisdiction.




                                                                        A-2741-18T3
                                      17